              IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

THOMAS KRAKAUER,

             Plaintiff,                 Case No. 1:14-CV-00333-CCE-JEP

     v.

DISH NETWORK L.L.C.,

             Defendant.



      BRIEF IN SUPPORT OF DEFENDANT DISH NETWORK L.L.C.’S
       MOTION FOR STAY OF DISBURSEMENT PENDING APPEAL




   Case 1:14-cv-00333-CCE-JEP Document 564 Filed 02/21/20 Page 1 of 14
                                             TABLE OF CONTENTS

PRELIMINARY STATEMENT ......................................................................................... 1
PROCEDURAL HISTORY ................................................................................................ 2
ARGUMENT....................................................................................................................... 5
I.       RULE 62(B) AUTOMATICALLY STAYS ENFORCEMENT OF THE
         DISBURSEMENT ORDER PENDING APPEAL .................................................. 5
         A.        The disbursement order is a “judgment” under the Federal Rules................ 5
         B.        The judgment is fully secured ....................................................................... 7
II.      IN ADDITION, DISH’S APPEAL FROM THE DISBURSEMENT ORDER
         DIVESTS THE DISTRICT COURT OF JURISDICTION TO ORDER
         DISBURSEMENTS ................................................................................................. 7
CONCLUSION ................................................................................................................... 9
CERTIFICATE OF SERVICE
WORD COUNT CERTIFICATION




                                                                i
       Case 1:14-cv-00333-CCE-JEP Document 564 Filed 02/21/20 Page 2 of 14
                             PRELIMINARY STATEMENT

       Pursuant to the Court’s Order of February 13, 2020, Doc. 560 at 4, DISH

respectfully moves the Court to stay disbursements pending appeal. A stay is mandatory

for two reasons.

       First, Federal Rule of Civil Procedure 62(b) provides for an automatic stay of any

“judgment” pending appeal when a party posts adequate “security.” Here, the

disbursement order is a “judgment” within the meaning of the Federal Rules and DISH

has already fully secured the judgment by paying the full amount into the Court’s

registry.

       Second, a stay is warranted because making these disbursements would interfere

with the Fourth Circuit’s jurisdiction. “After a notice of appeal is timely filed, the district

court may not take any action that would alter the status of the case as it rests before the

circuit court.” 20 James Wm. Moore et al., Moore’s Federal Practice - Civil

§ 303.32[2][a][ii] (2019) (internal quotation marks omitted). Allowing the claims

administrator to make disbursements to the persons identified as class members would

not just alter the status of the case; it would interfere with the Fourth Circuit’s

jurisdiction. That is because, if there were a Fourth Circuit decision favorable to DISH

(i.e., finding that the identified judgment recipients have not been shown to be class

members), it is highly likely that funds already disbursed to such recipients could not be

recovered.




                                               1
     Case 1:14-cv-00333-CCE-JEP Document 564 Filed 02/21/20 Page 3 of 14
                               PROCEDURAL HISTORY

       To understand why a stay is appropriate, it is important to briefly rehearse the

events leading up to the disbursement order.

       On April 5, 2018, this Court entered a judgment awarding the class an “aggregate

award” of $61,342,800.00. Doc. 439. The judgment fixed DISH’s liability, but it did not

determine the individual class members who are entitled to a share of the judgment, and it

did not direct payment to any individual. Rather, the Court stated that it would “enter

disbursement orders at appropriate times during and at the conclusion of the claims

process.” Id. at 2.

       That same day, the Court separately issued its “Order on Claims Procedures,”

which detailed procedures for identifying class members and distributing awards. Doc.

441. For one set of class members (those on the “Final List”), the Court had concluded

that they could be identified from data provided by Krakauer, without using claim forms.

Id. at 2. The Court directed Krakauer to file a revised list of those individuals; gave

DISH an opportunity to identify “any additional transposition errors and any other points

of disagreement”; and established a process for a Special Master to review any disputes.

Id. at 2-6. At the end of this process, the Court would “rule on any objections to the

Special Master’s report and will enter a disbursement order as to all Class Members on

the approved Final List.” Id. at 5.

       For the remaining putative class members, the Court established a multistep claims

process. Doc. 441 at 6-10. The Court required them to complete a claim form to request




                                               2
     Case 1:14-cv-00333-CCE-JEP Document 564 Filed 02/21/20 Page 4 of 14
a share of the aggregate judgment, and it established a process for the parties to

adjudicate disputes before a Special Master. Id. As with the 11,000 individuals not

required to complete a claims form, the Court indicated that it would be the ultimate

arbiter of any disagreements and would “enter a disbursement order as to all claimants

whose claims are approved” at the end of that process. Id. at 10.

       DISH appealed the Court’s aggregate liability judgment to the Fourth Circuit.

Doc. 456 (notice of first appeal). Because the claims process was ongoing and the

identification of class members remained in flux, challenges to that process were not

within the scope of the Court’s judgment or DISH’s appeal. As Krakauer explained to

the Fourth Circuit, “the [district] court’s management of the post-trial claims process …

isn’t at issue in this appeal,” Brief of Plaintiff-Appellee at 40 n.4, Krakauer v. DISH

Network LLC, 925 F.3d 643 (4th Cir. 2019) (No. 18-1518), and “[d]eciding individual

claims of class membership is the focus of the ongoing claims process and is not

presented in this appeal,” id. at 24.1

       The Fourth Circuit affirmed the aggregate judgment. In doing so, it recognized

that DISH’s appeal did not concern “questions as to distribution of the damages award.”

Krakauer v. DISH Network, LLC, 925 F.3d 643, 651 n.1 (4th Cir. 2019) (internal




1
  Krakauer subsequently confirmed as much to the Supreme Court when it opposed
DISH’s cert. petition. See Brief in Opposition at 11, Dish Network, LLC v. Krakauer,
140 S. Ct. 676 (2019) (No. 19-496) (“Whether an individual claimant can show that she
meets the class definition is the subject of the claims process that continues to unfold in
the district court (and from which Dish may eventually appeal).”).



                                             3
     Case 1:14-cv-00333-CCE-JEP Document 564 Filed 02/21/20 Page 5 of 14
quotation marks omitted). That is because “[t]he [district] court left the question of

whether particular names and addresses matched those numbers to the post-trial claims

process”; put otherwise, the district court “allow[ed] the jury to resolve only the class-

wide issues, while reserving individual claims disputes for later down the line.” Id. at

659 n.3.

       On remand to this Court, Krakauer moved to execute on the judgment. Doc. 516.

DISH deposited the full amount of the judgment, plus interest—$62,581,229.24—into the

Court’s registry. See July 31, 2019 Minute Entry. Claims proceedings then continued.

       On December 23, 2019, the Court ruled that attorneys’ fees and costs will be

allocated across the entire judgment and taken equally from each class member’s award,

regardless of whether a class member has been identified. Doc. 538. The Court then

ordered that the judgment fund, minus attorneys’ fees and costs, “should be divided

between all the class members, pro rata per phone call.” Id. at 15. In an abundance of

caution, DISH appealed that order on January 21, 2020. Doc. 545. It did so because of

the possibility that that order could be treated as the judgment that effectively culminated

the claims administration process (notwithstanding DISH’s belief that instead it is the

final disbursement order that terminates the claims process, as this Court has indicated,

e.g., Doc. 439 at 2).

       On February 13, 2020, this Court entered the final disbursement order that

culminates the claims process. Doc. 560. As the order itself states, “[t]he claims process

has concluded.” Id. at 1. DISH is filing its separate notice of appeal from that order




                                              4
     Case 1:14-cv-00333-CCE-JEP Document 564 Filed 02/21/20 Page 6 of 14
concurrently with this motion.

                                         ARGUMENT

I.        RULE 62(B) AUTOMATICALLY STAYS ENFORCEMENT OF THE
          DISBURSEMENT ORDER PENDING APPEAL.

          The Federal Rules are unequivocal: “At any time after judgment is entered, a

party may obtain a stay by providing a bond or other security.” Fed. R. Civ. P. 62(b); see

Acevedo-Garcia v. Vera-Monroig, 296 F.3d 13, 17 (1st Cir. 2002) (per curiam) (“Under

Rule 62(d) [now 62(b)], execution of a money judgment is automatically stayed pending

appeal upon the posting of a supersedeas bond.”). “This rule exists to preserve the status

quo while protecting the non appealing party’s rights pending appeal.” Baucom v.

DoALL Co., No. 3:17-cv-00242, 2019 WL 6499582, at *1 (W.D.N.C. Dec. 3, 2019)

(internal quotation marks omitted); cf. Am. Civil Liberties Union of Nev. v. Masto, 670

F.3d 1046, 1066 (9th Cir. 2012) (a Rule 62 stay applies “as a matter of right” to a post-

judgment award of attorneys’ fees where the party has posted security and appealed the

order).

          Rule 62(b)’s requirements plainly are satisfied here.

          A.     The disbursement order is a “judgment” under the Federal Rules.

          First, the Court’s disbursement order is a “judgment” within the meaning of Rule

62(b).

          “‘Judgment’ as used in these rules includes a decree and any order from which an

appeal lies.” Fed. R. Civ. P. 54(a). And “an appeal lies” from the final disbursement

order that terminated this claims process. It is well-established that “once the original




                                                5
     Case 1:14-cv-00333-CCE-JEP Document 564 Filed 02/21/20 Page 7 of 14
trial proceedings have been completed, final judgment appeal should be available upon

conclusion of most post-judgment proceedings.” 15B Charles Alan Wright et al., Federal

Practice and Procedure § 3916 (2d ed.). And courts of appeals commonly hear appeals

from disbursement orders. In the Deepwater Horizon litigation, for instance, the Fifth

Circuit held appealable a disbursement order requiring payment of damages to a claimant

where the defendant disputed the claims administrator’s determination of the claim’s

validity. In re Deepwater Horizon, 785 F.3d 1003, 1007, 1009 (5th Cir. 2015).

Likewise, the Seventh Circuit has held that a “disbursement order” is a “final order in the

post-judgment proceedings” that is “appealable.” S.E.C. v. Suter, 832 F.2d 988, 990 (7th

Cir. 1987); see also In re Airline Ticket Comm’n Antitrust Litig., 307 F.3d 679, 680 (8th

Cir. 2002) (considering an appeal from a post-judgment cy pres disbursement order in a

class action).

       That stands to reason. A disbursement order often culminates a claims process.

That is the case here; the Court repeatedly has recognized that the disbursement order is

the “conclusion” of claims administration. E.g., Doc. 441 (outlining the claims process

and stating that disbursement orders would conclude that process); Doc. 439 at 2; Doc.

560 at 1. The disbursement order therefore embodies the final resolution of a host of

contested questions pertaining to the structure of the claims process, the evidence

sufficient to establish class membership, and the merits of individual claims. None of

those questions was resolved by the Court’s aggregate judgment that was the subject of

DISH’s earlier appeal, as Krakauer and the Fourth Circuit both have acknowledged.




                                             6
     Case 1:14-cv-00333-CCE-JEP Document 564 Filed 02/21/20 Page 8 of 14
Supra 3-4.

       The final disbursement order is therefore an appealable judgment that qualifies for

an automatic stay pursuant to Rule 62(b) upon the posting of adequate security.

       B.     The judgment is fully secured.

       The judgment here has already been secured. Rule 62(b) provides that “a party

may obtain a stay by providing a bond or other security.” Here, DISH has provided far

greater security than a bond; it has paid the full amount of the judgment into the Court’s

registry, where that money is earning interest. That, of course, is ample security, as this

Court already has recognized. See Doc. 520 (ordering release of the supersedeas bond

DISH posted upon DISH’s depositing the full amount of the judgment, plus interest, with

the Court); see also Sears Holdings Mgmt. Corp. v. M. Bros., Inc., No. CV 14-06035-

MWF, 2017 WL 11427080, at *3 (C.D. Cal. May 1, 2017) (not requiring a bond where

funds had already been deposited in “the safety of the Court’s registry account”).

       Because DISH has satisfied the requirements of Rule 62(b), the final disbursement

must be stayed pending DISH’s appeal.

II.    IN ADDITION, DISH’S APPEAL FROM THE DISBURSEMENT ORDER
       DIVESTS THE DISTRICT COURT OF JURISDICTION TO ORDER
       DISBURSEMENTS.

       In all events, an appeal from the disbursement order divests this Court of

jurisdiction to disburse payments pending the appeal. That is because “[t]he filing of a

notice of appeal is an event of jurisdictional significance—it confers jurisdiction on the

court of appeals and divests the district court of its control over those aspects of the case




                                              7
      Case 1:14-cv-00333-CCE-JEP Document 564 Filed 02/21/20 Page 9 of 14
involved in the appeal.” Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58

(1982) (per curiam); accord Doe v. Pub. Citizen, 749 F.3d 246, 258 (4th Cir. 2014).

Thus, “[a]fter a notice of appeal is timely filed, the district court may not take any action

that would alter the status of the case as it rests before the circuit court.” 20 James Wm.

Moore et al., Moore’s Federal Practice - Civil § 303.32[2][a][ii] (2019) (internal

quotation marks omitted).

       Thus, in the post-judgment context, a district court may maintain the status quo

pending appeal, but it has no power to “approv[e] disbursement of ... funds in accordance

with the very order being appealed” where the “disposition of the … funds is the heart of

the controversy” and the funds are in the court registry. Garrick v. Weaver, 888 F.2d

687, 695 (10th Cir. 1989) (emphasis in original); cf. Hunter v. Town of Mocksville, 271 F.

Supp. 3d 787, 792-94 (M.D.N.C. 2017) (finding jurisdiction to distribute funds deposited

with the court only because they “are not the subject of any claim on appeal”).

Therefore, upon filing an appeal, “[i]t would be improper” for the Court to execute its

disbursement order until the appeal has concluded. Collins v. Daniels, Civ. No. 17-776

MV/KK, 2019 WL 4815909, at *3 (D.N.M. Oct. 1, 2019) (following Garrick and holding

that funds could not be disbursed from the court’s registry pending the disposition of a

petition for a writ of certiorari in the Supreme Court).

       Similarly here, the judgment funds are already in the court registry and “cannot be

executed against in the absence of [a] court order.” Garrick, 888 F.2d at 695. And this

Court has no jurisdiction to issue such an order while DISH’s appeal is pending. That




                                              8
    Case 1:14-cv-00333-CCE-JEP Document 564 Filed 02/21/20 Page 10 of 14
rule makes good sense. Allowing disbursements during DISH’s appeal would not just

alter the status of the case; it would interfere with the Fourth Circuit’s jurisdiction by

likely preventing the recovery of disbursed funds following any ruling from the Fourth

Circuit that certain individuals’ claims were invalid. See Alliant Tax Credit 31, Inc v.

Murphy, 924 F.3d 1134, 1141 (11th Cir. 2019) (describing the risk defendants face of

“satisfying [a] judgment only to find that restitution is impossible after reversal on

appeal” (internal quotation marks omitted)); Baucom, 2019 WL6499582, at *2 (staying

execution of a judgment and noting the “undue hardship caused by the sometimes

impossible task of recouping transferred assets if there is a reversal on appeal” (internal

quotation marks omitted)). Here, that risk is particularly great because, other than

Krakauer, none of the individual claimants has actually appeared before the Court.

Accordingly, they may be especially unlikely to respond to requests to surrender the

money they have received in the interim.

       Accordingly, DISH’s appeal from the disbursement order forecloses the execution

of that order until the appeal has concluded, returning jurisdiction over issues concerning

the disbursement order to this Court.

                                      CONCLUSION

       For the foregoing reasons, execution of the disbursement order is automatically

stayed pending appeal. The Court should enter an order making clear that the final

disbursement order shall not be executed until the appeal concludes.




                                              9
    Case 1:14-cv-00333-CCE-JEP Document 564 Filed 02/21/20 Page 11 of 14
Dated: February 21, 2020           Respectfully submitted,

                                   ORRICK, HERRINGTON & SUTCLIFFE LLP


                                   By: /s/ Elyse D. Echtman
                                   Peter A. Bicks
                                   Elyse D. Echtman
                                   ORRICK, HERRINGTON & SUTCLIFFE LLP
                                   51 West 52nd Street
                                   New York, NY 10019-6142
                                   Telephone: (212) 506-5000
                                   pbicks@orrick.com
                                   eechtman@orrick.com


                                   /s/ Richard J. Keshian
                                   Richard J. Keshian
                                   North Carolina Bar No. 10681
                                   KILPATRICK TOWNSEND & STOCKTON
                                   LLP
                                   1001 West 4th Street
                                   Winston-Salem, NC 27101
                                   Telephone: (336) 607-7322
                                   rkeshian@kilpatricktownsend.com

                                   Attorneys for Defendant DISH Network L.L.C.




                                     10
    Case 1:14-cv-00333-CCE-JEP Document 564 Filed 02/21/20 Page 12 of 14
                              CERTIFICATE OF SERVICE

       I hereby certify that on February 21, 2020, I electronically filed the above

document with the Clerk of Court using the CM/ECF system, which will send

notifications of such filing to all counsel of record.




                                         /s/ Elyse D. Echtman
                                         Elyse D. Echtman
                                         ORRICK, HERRINGTON & SUTCLIFFE LLP
                                         51 West 52nd Street
                                         New York, NY 10019-6142
                                         Telephone: (212) 506-5000
                                         eechtman@orrick.com

                                         Attorney for Defendant DISH Network L.L.C.




    Case 1:14-cv-00333-CCE-JEP Document 564 Filed 02/21/20 Page 13 of 14
                         WORD COUNT CERTIFICATION

       Elyse D. Echtman, an attorney of record in the above captioned matter, hereby

certifies that the foregoing brief contains 2,329 words, in compliance with the Court’s

word limitations as set forth in Local Rule 7.3(d), as calculated by the word count

function of the word processing system used to prepare the foregoing brief.




                                       /s/ Elyse D. Echtman
                                       Elyse D. Echtman
                                       ORRICK, HERRINGTON & SUTCLIFFE LLP
                                       51 West 52nd Street
                                       New York, NY 10019-6142
                                       Telephone: (212) 506-5000
                                       eechtman@orrick.com

                                       Attorney for Defendant DISH Network L.L.C.




    Case 1:14-cv-00333-CCE-JEP Document 564 Filed 02/21/20 Page 14 of 14
